Citation Nr: 0332479	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-42 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to the service-
connected right wrist disability.  

3.  Entitlement to an increased rating for residuals of right 
wrist fracture with necrosis of the lunate bone and 
ankylosis.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his PTSD since 1991, 
and for his right wrist and bilateral 
carpel tunnel syndrome disabilities since 
February 1997.  Obtain records from each 
health care provider the appellant 
identifies.   

2.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan, 
Puerto Rico for any treatment accorded 
him for his PTSD from 1991 to the present 
and for his right wrist and bilateral 
carpel tunnel syndrome disabilities since 
February 1997.  Please obtain the 
following type(s) of records: inpatient 
records and outpatient records, including 
any and all mental hygiene records, any 
and all clinical medical records.      

3.  The veteran seeks service connection 
for PTSD.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to identify 
the units to which he was assigned when 
the stressful events occurred, and ask 
him to identify as accurately as possibly 
when he was so assigned.  Ask him to 
comment specifically about his 
participation in combat during the Korean 
Conflict, as well as any other stressful 
situations he considers relevant.  

4.  Obtain the veteran's service 
personnel records, or "201 file" from 
the National Personnel Records Center.  

5.  After giving the veteran an 
appropriate period of time to submit a 
stressor statement and after receiving 
the veteran's service personnel records 
(or negative response) from NPRC, prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The veteran's separation and service 
medical records reflect that he was 
assigned to Company "B" and Company "G", 
296th Infantry Regiment on or about 
February to May 1952.  He was further 
assigned to HQ Company, 14th Infantry, 
25th Infantry Division, but the dates of 
the assignment are not clear from the 
record before the Board.

6.  Provide USASCRUR with a description 
of the stressors the veteran may identify 
in response to the development letter, 
and, in any event, provide a description 
of the stressors he identified in his 
December 1991 statement.  In addition, 
provide USASCRUR with copies of service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

7.  The evidence shows that the veteran 
was employed by the United States Postal 
Service in Ponce, Puerto Rico.  Please 
contact this employer and request a copy 
of any and all medical records.  If the 
veteran retired or was counseled or 
dismissed due to misconduct or 
disability, please request a copy of that 
determination and any and all supporting 
evidence.

8.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded psychiatric and 
orthopedic examinations to determine the 
nature, extent, and etiology of any 
neuro-psychiatric condition to include 
PTSD, and his bilateral carpal tunnel 
syndrome disability, and the nature and 
extent of his service-connected right 
wrist disability.  The examination for 
PTSD should be conducted by a qualified 
specialist who has not previously 
examined or treated the veteran.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiners for review.  The examiners 
should address the following matters:

(a).  Summarize the medical history, 
including the onset and course of the 
veteran's claimed neuro-psychiatric 
disorder and bilateral carpal tunnel 
syndrome disability, and his service 
connected right wrist disability.

(b).  Describe any current symptoms and 
manifestations attributed to the claimed 
neuro-psychiatric disorder and bilateral 
carpal tunnel syndrome disability, and 
his service-connected right wrist 
disability.

(c).  Complete any diagnostic and 
clinical tests required and provide 
diagnoses for all neuro-psychiatric 
symptoms manifested, and for all symptoms 
associated with bilateral carpel tunnel 
syndrome and his service-connected right 
wrist disability.

(d).  Provide an opinion as to the date 
of onset and etiology for any currently 
manifested neuro-psychiatric disorder to 
include PTSD, and bilateral carpel 
syndrome disability.  In making these 
opinions, the examiner is advised as 
follows:

Please note that the veteran has been 
awarded the Combat Infantryman Badge, 
which is considered evidence of 
participation in combat against the enemy 
under the regulations effective during 
the pendency of the veteran's claim.

Reference is made to the October 1999 and 
August 1998 VA examinations.  Both 
reports conclude that no etiological 
relationship exists between the veteran's 
averred bilateral carpal tunnel syndrome 
and the service connected right wrist 
disability.

In the October 1999 VA examination, the 
examiner opined that the bilateral carpal 
tunnel syndrome was secondary to diabetes 
mellitus.

In the August 1998 VA examination, the 
physician determined that the veteran did 
not have carpal tunnel syndrome at all.  
Rather, this physician diagnosed 
peripheral neuropathy.

The Board notes that in each case, the 
examiner reviewed electromyography test 
results and nerve conduction studies that 
were conducted in 1997, by private 
physicians.  The VA has not conducted its 
own independent studies.

The record contains the opinions of two 
private physicians:

There was no evidence of Diabetic 
Neuropathy.  Our diagnostic impression is 
that median nerve compression is 
mechanically associated to Right Hand 
Ankylosing condition," proffered by 
Alexis Echevarria, M.D., in December 
1998, and 

"According to the findings, [the 
veteran] had evidence of bilateral median 
nerve entrapment neuropathy at wirst 
(sic) (Carpal Tunnel Syndrome) with 
superimposed findings of an early sensory 
peripheral polyneuropathy.  The findings 
on nerve conduction studies were 
consistent with bilateral Carpal Tunnel 
Syndrome as the leading diagnosis," by 
Noel J. Arnau, M.D., F.A.B.P.M.R., in 
January 1999.

In contrast to the VA examination 
reports, Drs. Echevarria and Arnau based 
their opinions on electromyography tests 
and nerve conduction studies and analyses 
that they themselves conducted.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





